Pope, Judge.
The appellee filed suit against the appellant insurer seeking to recover Personal Injury Protection, or “no-fault,” benefits allegedly owed him due to his having been “struck by a motor vehicle” operated by the appellant’s insured. During his deposition, the appellee testified that while using a public telephone located at an intersection, he observed the insured driving towards him on a collision course with the telephone stand. He stated that he was able to jump out of the way and avoid being struck by the vehicle before it collided with the telephone stand but that in doing so he twisted and injured his knee.
The appellant insurer moved for summary judgment on the ground that the appellee’s testimony established without dispute that he had not been “struck by [a] motor vehicle” within the contemplation of OCGA § 33-34-7 (a) (3). In response, the appellee submitted an affidavit in which he averred that, in his efforts to avoid being hit, he had “struck the wall which was adjacent to where I had been standing” and had then “[fallen] to the ground, striking the pavement.” The case is before us pursuant to our grant of the appellant insurer’s application for an interlocutory appeal from the denial of its *594motion for summary judgment.
OCGA § 33-34-7 (a) (3) provides for the payment of basic no-fault benefits for economic loss resulting from “[accidental bodily injury sustained by any . . . person as a result of being struck by the owner’s motor vehicle while a pedestrian in this state.” There is no question that the appellee in this case was a “pedestrian” at the time of the accident. The question then is whether he was “struck by” the insured’s vehicle. In construing that term, this court has previously held that “one can be ‘struck by’ an automobile for the purpose of the application of OCGA § 33-34-7 (a) (3) without actually coming into physical contact with the automobile itself.” Johnson v. Nat. Union Fire Ins. Co., 177 Ga. App. 204, 206 (338 SE2d 687) (1985). “In ordinary parlance, the word ‘struck’ is frequently used to denote a movement or a force causing or resulting in a physical impact. The ‘striking’ force can be either the force which most immediately comes in contact with the object struck, or it can be the force setting in motion a chain of events leading up to the striking of an object.” (Emphasis supplied.) Id. at 205. In the case at bar it is clear that the appellant’s vehicle was the movement or force which set in motion the chain of events which led to the appellee’s physical impact with a stationary object. This was sufficient to show that appellee was “struck by” appellant’s vehicle and the trial court properly denied appellant’s motion for summary judgment.
The dissent, however, would deny recovery because the appellee, instead of being hit by appellant’s vehicle, or by another vehicle propelled into him by appellant’s vehicle, sustained his injuries when he himself was propelled into a stationary object while attempting to avoid impact with the appellant’s vehicle. To grant recovery to a person who, sensing danger, does nothing to remove himself from peril and is thereby injured by the impact itself with the on-coming vehicle, while denying recovery to one who, under the exact same set of circumstances, attempts to escape danger by fleeing the path of the oncoming vehicle, thereby sustaining injury by impacting with an object other than the vehicle, leads to anomalous, if not absurd results. Clearly, in either situation, the vehicle was the force which led to the claimant’s physical impact with or striking of an object and recovery should be allowed.
As to the apparent discrepancy between appellee’s deposition testimony and the averments in his affidavit, it has been held by our Supreme Court that questions of whether the testimony of a party-witness on summary judgment is self-contradictory and whether a reasonable explanation has been offered for the contradictory testimony are questions of law for the trial court to decide. Prophecy Corp. v. Charles Rossignol, Inc., 256 Ga. 27, 30 (343 SE2d 680) (1986); see also Chapman v. Burks, 183 Ga. App. 103, 106 (357 SE2d *595832) (1987). Here the trial court, in denying the motion for summary judgment, obviously resolved the apparent conflict in appellee’s favor. I would note also that the resolution of any actual discrepancies concerning the occurrence in question will ultimately be for the jury’s resolution.

Judgment affirmed.


Carley, C. J., Deen, P. J., McMurray, P. J., and Benham, J., concur. Beasley, J., concurs in part and dissents in part. Banke, P. J., Birdsong and Sognier, JJ., dissent.